370 F.2d 14
Robert F. URBANO, Appellant,v.FAWCETT PUBLICATIONS, INC., Appellee.
No. 181.
Docket 30741.
United States Court of Appeals Second Circuit.
Submitted November 16, 1966.
Decided November 29, 1966.

Appeal from the United States District Court for the District of Connecticut; Robert C. Zampano, Judge.
Robert F. Urbano, pro se.
DeWitt, Nast & Diskin, New York City (Francis E. Martini, John R. Coughlin, New York City, of counsel), for appellee.
Before LUMBARD, Chief Judge, and MEDINA and KAUFMAN, Circuit Judges.
PER CURIAM:


1
This is an appeal from an order of Judge Zampano of the District of Connecticut, dismissing appellant's action as frivolous, pursuant to 28 U.S.C. § 1915 (d).


2
This suit is against the publishers of True magazine, alleging that appellant was libeled by an article entitled "The Case of the Three-Faced Crook," which appeared in the January 1963 issue of True. The facts involved in this appeal are similar to those in Urbano v. Sondern, 370 F.2d 13 (2d Cir. 1966), decided this day. We affirm for the reasons stated in that opinion.1



Notes:


1
 The request of appellant for the minutes of the oral argument on the appeal has become moot in light of the submission of this appeal without argument upon the consent of the appellee. The motion is accordingly denied